--------------------------------------------------------------------------------

EXHIBIT 10.1

 

logo1 [logo1.jpg]  
 
MTS Systems Corporation
14000 Technology Drive
Eden Prairie, MN  55344-2290
Telephone 952-937-4000
Fax 952-937-4515
 

 

--------------------------------------------------------------------------------

March 30, 2012
 
Mr. Jeffrey A. Graves
834 Paradise Drive
Ambler, Pennsylvania 19002


Dear Jeff:


I am pleased to confirm our verbal offer to you for a position with MTS Systems
Corporation, as President and Chief Executive Officer of MTS Systems Corporation
(the “Company”), reporting to the Board of Directors of the Company.  This
letter outlines the initial terms and conditions of such employment, which will
commence on a date mutually agreed upon not later than May 7, 2012.


Your starting salary will be at the annual rate of $600,000 per year, less
applicable withholding, and paid bi-weekly in accordance with the Company’s
payroll procedures.


You will be eligible for the MTS Executive Variable Compensation (EVC) program
with a target bonus amount equal to 70% of actual base salary paid.  For the
remainder of fiscal year 2012, the Company will guarantee your bonus at not less
than target, based on actual base salary paid for such partial fiscal year and
subject to all other terms of the EVC.  Your participation in the EVC program
will also be subject to such other program terms in effect from time to time as
established by the Board of Directors.


You will also be eligible to receive an annual Long Term Incentive award with a
target incentive of 130% of actual base salary paid, which is typically granted
in a mix of stock options and restricted stock units.


You will receive a signing bonus of $300,000, less applicable withholding,
payable on the first payroll date after your date of hire.  If you resign your
employment with MTS before the first anniversary of your start date (other than
for Good Reason as defined in the Severance Agreement), you agree to promptly
repay this signing bonus to MTS within 10 days after your resignation date.


You will also receive a signing bonus in the form of a restricted stock unit
(RSU) grant.  The RSU grant will be for a number of shares equal to $311,000
divided by the fair market value of the Company’s Common Stock on the date of
grant.  The restricted stock units will vest in three equal installments on each
of the first three anniversary dates of the grant date, provided you remain
employed, and will be subject to the terms of the MTS Systems Corporation 2011
Stock Incentive Plan (the “Plan”) and a written RSU agreement to be entered into
at the time of grant.


You will also receive a monthly car allowance of $670, less applicable
withholding.


To assist with your move to the Minneapolis area, you will be eligible for
relocation assistance pursuant to the MTS North American Relocation Procedure,
with benefits at the Tier 3 executive level.  A copy of the Relocation Procedure
is enclosed.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 2
Mr. Jeff Graves
March 30, 2012
 
In connection with your employment with MTS, you are also offered the enclosed
Severance Agreement, which provides for certain severance benefits in the
unlikely event the employment relationship is terminated during the term of the
Severance Agreement for reasons other than your voluntary resignation without
Good Reason or by the Company for Cause.  Severance benefits include 12 months’
severance pay equal to your then annualized base pay salary, plus target
annualized bonus, as set forth in the enclosed Severance Agreement.  Any
termination of the employment relationship by MTS after the term of the
Severance Agreement would be covered under MTS’ standard Severance Pay/Plan
Procedure as then in effect.


In order to provide continuity of management in the event of a change in
control, upon your employment you will be offered a Change in Control Agreement,
substantially in the form of the enclosed form of Change in Control
Agreement.  If a change in control occurs during the term of the agreement, the
agreement shall continue in effect for a period not less than 24 months from the
date of the change in control.


To align the interests of our executives with shareholders we have put in place
an Executive Stock Ownership Guideline Policy.  Your position as President and
Chief Executive Officer would fall under the category of a Chief Executive
Officer with a multiple base salary equivalent of five.   A copy of the policy
is enclosed for your review.


You will be eligible for company-sponsored health and life insurance benefits on
your hire date as a regular full-time employee.  You will be eligible for other
benefits as well, including an annual contribution to our retirement plan and
elective participation in the 401(k) plan with a match of $.50 per dollar
contributed, up to 6%.  We also offer an elective employee stock purchase plan
with a 15% discount, Paid Time Off and holidays according to Company policy.


All benefits are subject to written benefits plans and/or summary descriptions,
and may be changed or terminated at any time in the Company’s discretion.  In
addition, as you know, compensation and benefits for executive officers,
including for the Chief Executive Officer, are subject to regular review by the
Board.


As a condition of your employment, you will be asked to sign MTS’ standard
Employee Agreement effective on your date of hire.  A copy of that agreement is
provided for your review.  Among other things, the agreement confirms that you
will not use or disclose confidential information of any third party in the
course of your employment with MTS.


Jeff, this offer of employment is contingent on your ability to provide
documentary proof of your identity and your eligibility to work in the United
States.


We are excited about the prospect of you joining our team.  Please indicate by
your signature below, your acceptance of this offer.


Sincerely,
 
David Anderson
Chair, Board of Directors
 
Agreed and Accepted:
 
 /s/ Jeffrey A. Graves
 
3/31/2012
 
May 7, 2012
 
Jeff Graves
 
Date Signed
 
Start Date
 

 
 
 

--------------------------------------------------------------------------------

 
 
Page 3
Mr. Jeff Graves
March 30, 2012
 

Enclosures: MTS North American Relocation Procedure   Severance Agreement   Form
of Change in Control Agreement   Executive Stock Ownership Guideline Policy  
Employee Agreement

 
 

--------------------------------------------------------------------------------